 


109 HR 3467 IH: To amend the adjusted gross income limitation on participation in conservation programs administered by the Department of Agriculture to exempt producers operating in the State of Hawaii.
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3467 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mr. Case introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the adjusted gross income limitation on participation in conservation programs administered by the Department of Agriculture to exempt producers operating in the State of Hawaii. 
 
 
1.Adjusted gross income limitation on participation in conservation programsSection 1001D of the Food Security Act of 1985, as added by section 1604 of the Farm Security and Rural Investment Act of 2002 (Public Law 107–171; 116 Stat. 215; 7 U.S.C. 1308–3a), is amended by adding at the end of subsection (b) the following new paragraph:

(3)ExceptionParagraph (1) does not apply to a payment described in paragraph (2)(C) if the payment is made to an individual or entity in connection with any farming, ranching, or forestry operation carried out in the State of Hawaii..  
 
